Citation Nr: 1801060	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  13-08 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for folliculitis.

2. Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD), and/or as secondary to exposure to herbicide agents.

3. Entitlement to a disability rating in excess of 50 percent for PTSD.

4. Entitlement to a total disability rating due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970, to include service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issues of entitlement to service connection for hypertension, entitlement to service connection for folliculitis, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At no time during the current appeal period has the Veteran's PTSD been manifested by occupational and social impairment with deficiencies in most areas, and there has been no showing of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran has undergone VA examinations in connection with his claim for increase.  The Board finds the examinations adequate, because they included reviews of the medical file, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

Entitlement to a rating in excess of 50 percent for PTSD

The Veteran's service connected PTSD has been evaluated under 38 C.F.R. § 4.130, DC 9411.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact occupational and social impairment.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vasquez-Claudio, 713 F.3d at 118.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

In making all determinations, the Board must fully consider the lay assertions of
record.  A layperson is competent to report on the frequency and severity of his
current symptomatology that is observable to the senses.  See Layno v Brown, 6 Vet. App. 465, 470 (1994).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  

Having reviewed all the evidence of record, the Board finds that it does not support a finding of occupational and social impairment with deficiencies in most areas such as family relations, work, school, mood, judgment and thinking, as contemplated by the criteria for a 70 percent rating.

The record reveals sporadic psychiatric treatment for many years prior to the current appeal period.  However, the Veteran has not received significant counseling or psychotherapy during the current appeal period, and although he is prescribed psychotropic medication, he has reported that he does not take the medication consistently, using it only "when he thinks he needs [it]."  See May 2017 VA PTSD examination notes.  

The Veteran was afforded a VA psychiatric examination in October 2010, where he confirmed he had not partaken of mental health treatment since 2008, at which time he periodically attended counseling and group therapy sessions.  At the October 2010 examination, the Veteran reported stable and improved mood, albeit with persistent PTSD symptoms, including sleep problems, social avoidance, and "a sense of detachment."  The examiner noted the Veteran had been able to maintain a stable relationship with his girlfriend, and remained employed as a truck driver.  The examiner concluded the Veteran's PTSD conferred moderate symptoms productive of reduced reliability and productivity, but did not rise to such a level as to cause deficiencies in most areas of functioning, including work, family relations, judgment, thinking, or mood.

A second VA examination was conducted in May 2017.  That examiner concurred with the conclusions of the October 2010 examiner, noting the Veteran continued to have little trouble with socialization, and continued to work as a truck driver on a part time basis.  The Veteran's mood on examination was noted to be positive, and his affect appropriate.  The Veteran was oriented in all spheres, with no evidence of hallucinations, delusions, or formal thought disorder.  PTSD symptoms noted included suspiciousness, sleep impairment, and memory loss.  The Veteran was characterized as "generally cooperative" during the examination, but "difficult to pin down," with responses that were overly "vague and general."  In sum, the examiner concluded the Veteran's PTSD symptoms were productive of reduced reliability and productivity, but not of deficiencies in most areas.

The Board considers the October 2010 and May 2017 VA examiners' assessments to be the most probative evidence of record with regard to the current manifestation of the Veteran's PTSD.  They are clearly expressed, reasoned, and based on thorough in-person examinations and interviews of the Veteran.  Moreover, by his own statements at the examinations, the Veteran tends to corroborate the examiners' assessments that his PTSD symptoms are not debilitating.  His lack of recent mental health treatment leaves the record bare of evidence to controvert the examination findings.  

Accordingly, the Board does not find it warranted to assign an increased disability rating for PTSD.  The record does not indicate occupational and social impairment with deficiencies in most areas.  For instance, the Veteran has never been noted to experience suicidal ideation, obsessional rituals, illogical speech or thought, panic attacks or debilitating depressive episodes, spatial disorientation, or neglect of personal appearance or hygiene.  He has, by his own acknowledgement, maintained effective relationships.  The record reveals no violent outbursts.  His symptoms are adequately represented by the 50 percent rating that he currently receives. They do not equate in severity, frequency, or duration to occupational and social impairment with deficiencies in most areas, as required for a 70 percent rating.  As such, the Board finds the Veteran's symptoms do not rise to the level contemplated in the criteria for a 70 percent disability rating.

Further, there is no indication of total occupational and social impairment as contemplated by the criteria for a 100 percent rating.  The Veteran is not beset by gross impairment in thought processes, nor by delusions or hallucinations.  There is no indication he has engaged in grossly inappropriate behavior, there is no objective evidence of severe cognitive defects.  Accordingly, the Board does not find that the criteria for a 100 percent rating are satisfied in this case.

In sum, the Veteran's symptomatology, as captured by the medical record covering the period at issue, does not approximate that contemplated in the criteria for a 70 or 100 percent disability rating.  Accordingly, a rating in excess of 50 percent for PTSD is not warranted for any portion of the appeal period.


ORDER

Entitlement to a disability rating in excess of 50 percent for PTSD is denied.


REMAND

The Veteran's service connection claims require additional development before final adjudication is possible.  The record reflects a current diagnosis of folliculitis, but the Veteran has not as yet been afforded a VA examination to explore the etiology of the disorder.  As such, on remand, a VA examination should be scheduled to assess whether the Veteran's folliculitis is etiologically related to any aspect of his active duty service.

As for his claim for service connection for hypertension, a new VA examination and medical opinion are required to address the Veteran's contention that his hypertension is etiologically related to his service-connected PTSD, and/or that the condition is etiologically related to in-service exposure to herbicide agents while serving in the Republic of Vietnam.  The record contains a January 2011 VA medical opinion explaining in conclusory language that the Veteran's hypertension is properly characterized as "essential hypertension," or hypertension attributable to no known cause.  However, the question of aggravation was not addressed, and, as such, the Board finds the opinion inadequate.  Further, the opinion inadequately explains the basis for the conclusion that the Veteran's hypertension is unrelated to exposure to herbicide agents, as the proposition is merely offered without supporting rationale.  

In the present case, the Veteran has a diagnosis of hypertension, and the service treatment records show that the Veteran served in Vietnam and is presumed to have been exposed to herbicides during this time.  See service personnel and treatment records; see also 38 C.F.R. § 3.307(a)(6)(iii).  Thus, the first and second McLendon elements are satisfied. 
 	
Further, the Board notes that the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694.   The Secretary discussed the 2006, 2008, and 2010 Updates-which contain the same analysis with respect to hypertension-in the Federal Register.  See e.g. 77 Fed. Reg. 47,924-01 (Aug. 10, 2012) (noting "[i]n Veterans and Agent Orange: Update 2006 . . . and Update 2008, NAS elevated hypertension to the 'Limited or Suggestive Evidence' category"); 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); 75 Fed. Reg. 81,332, 81,333 (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association.' This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."). 
 
Given the 2010 Update, the Board finds that the third McLendon element that there be an "indication" that hypertension may be associated with herbicide exposure so as to require a VA medical opinion as to whether the Veteran's hypertension is as likely as not related to herbicide exposure during service has been met.  See McLendon, 20 Vet.App. at 83; see also 38 C.F.R. § 3.159(a)(1).  Absent a satisfactory medical opinion on this issue, the record is insufficient for the Board to render a decision on the Veteran's claim. Accordingly, remand is necessary in this case to provide the Veteran with a medical examination to address that theory of causation.  See McLendon, 20 Vet.App. at 81.

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158  and 3.655 (2013).

As for the Veteran's claim for entitlement to a TDIU, the matter is inextricably intertwined with his claims for service connection, as the outcome of those claims has direct bearing on the Veteran's TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, remand of this issue is required as well.

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary authorization, update the file with any VA or private treatment records relevant to the Veteran's claims.  If any requested records are unavailable, the Veteran should be notified to that effect.

2. After the record has been fully developed, schedule the Veteran for a VA examination to explore the etiology of his folliculitis.  Provide the examiner with the entire claims file for review.  The examiner should note that this review has taken place.  The examiner should then examine the Veteran and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed folliculitis is etiologically related to any aspect of his active duty service, to include as secondary to exposure to herbicide agents.  

The examiner must provide a complete rationale which includes, if possible, support from applicable medical and scientific principles.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Then, schedule the Veteran for a VA examination to explore the etiology of his hypertension.  The examiner should review the Veteran's file and indicate that such a review has taken place.

The examiner should provide an opinion as to it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed hypertension is etiologically related to any aspect of his active duty service.  

The examiner should specifically provide an opinion on whether it is at least as likely as not (a 50 percent probability or greater) that the hypertension is etiologically related to the Veteran's in-service exposure to herbicides.  The Veteran in this case served in Vietnam and is thus presumed to have been exposed to herbicides in service.

The examiner is asked to consider  the latest findings from the National Academies of the Sciences updates to Agent Orange regarding whether there is a relationship between the Veteran's hypertension and exposure to herbicides (Agent Orange).  

The examiner should also provide an opinion on whether it is at least as likely as not (a 50 percent probability or greater) that the hypertension has been caused or aggravated by the Veteran's service-connected PTSD.

The examiner should provide a detailed rationale for all opinions.  If it is not possible to provide an opinion without resorting to mere speculation, the examiner should state the reason(s) why and provide a clear rationale.

4. Readjudicate the claims remaining on appeal, including the claim for entitlement to a TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative an SSOC and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


